Citation Nr: 0816113	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-17 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from December 1963 to November 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 2006, which granted service connection for bilateral 
hearing loss, and assigned a noncompensable evaluation.  The 
issue was remanded for additional development in May 2007.


FINDING OF FACT

The veteran's bilateral hearing loss is manifested by hearing 
loss corresponding to auditory acuity level II in the right 
ear and level II in the left ear.   


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  
The Court has held that "the statutory scheme contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, § 
5103(a) notice has served its purpose, and its application is 
no longer required because the claim has already been 
substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006).  In this case, the veteran's claim was granted, a 
disability rating and effective date assigned, in an April 
2006 decision of the RO.  VA's duty to notify under 38 
U.S.C.A. § 5103(a) is discharged.  See Sutton v. Nicholson, 
20 Vet. App. 419 (2006).  

It is also noted that the veteran was issued a December 2006 
letter in which the RO advised the claimant of the 
information necessary to substantiate the claim for a higher 
rating.  He was also informed of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). He was also told to provide any relevant evidence or 
information in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  This letter 
also provided information regarding ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Issuance of this notice was not, however, legally required as 
VA's duty to notify was discharged following the award of 
service connection.  Further, the notice requirements 
enumerated in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
do not apply to initial rating claims.   

With respect to the duty to assist, the veteran's pertinent, 
identified medical records have been obtained.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The veteran was afforded an 
appropriate VA examination in August 2007.  In addition, the 
VA examiner provided an interpretation of private audiology 
reports, which were submitted in a format not open to lay 
interpretation.  In the May 2007 Board remand, the RO was 
directed to obtain an interpretation of audiograms dated in 
November 2005, January 2006, and November 2006.  However, 
there is no January 2006 audiogram on file, and, therefore, 
the RO was in compliance with the remand request in obtaining 
an interpretation of only the November 2005 and November 2006 
audiograms.  (There is a letter from the private audiologist 
dated in January 2006, but in that letter he refers to the 
November 2005 audiogram, not a new one.)  There is no 
evidence, lay or medical, indicating that there has been a 
material change in the service-connected disability since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The VA 
examination was thorough, and, in conjunction with the other 
evidence of record, provides an adequate basis for a 
decision. He has not identified any medical or other evidence 
which has not been obtained.  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Entitlement to an Initial Compensable Rating for Bilateral 
Hearing Loss

The veteran contends that his service-connected bilateral 
hearing loss warrants a compensable disability evaluation.  
He states that he has difficulties with hearing when there is 
any noise in the background.  His wife complains that she has 
to repeat herself often when talking with the veteran.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The "present," however, extends from the October 2004 
effective date of the grant of service connection to the date 
of this decision.  See Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  If the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending, staged ratings may be 
assigned.  Id.  

Organic impairment of hearing acuity is rated by using 
audiological test results, obtained by a state-licensed 
audiologist, and the basic rating method involves using both 
the results of controlled speech discrimination tests 
(Maryland CNC) and the average decibel threshold level as 
measured by pure tone audiometry tests at the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a).  
Tests are conducted without hearing aids.  Id.  The rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I through numeric level XI.  38 C.F.R. 
§ 4.85. 

The veteran was initially provided a VA audiology examination 
for compensation purposes in February 2005; the audiology 
findings from that examination were subsequently lost, but 
the speech recognition ability was included in the narrative 
report, and was 80 percent in the right ear and 84 percent in 
the left ear.  

The outpatient treatment records show that in August 2005, 
audiometric testing was conducted in the audiology clinic, to 
evaluate the veteran for hearing aids.  The audiogram 
findings from that test were as follows:  




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
30
40
55
37.5
LEFT
20
35
45
50
37.5

Speech audiometry revealed speech recognition ability of 92 
percent bilaterally.  

In a November 2005 letter, C. Foss, Au.D., reported on an 
audiogram taken that month, which he said showed an average 
pure tone threshold level in the frequencies of 1000, 2000, 
3000, and 4000 hertz of 46.25 decibels in the right ear and 
41.25 decibels in the left ear.  He said that speech 
recognition scores were 88 percent bilaterally.  The specific 
audiogram findings were on a chart not capable of lay 
interpretation, and were interpreted in February 2008 by a VA 
audiologist, as follows:  




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
35
50
60
46.25
LEFT
35
35
40
55
41.25

A November 2006 audiogram by Dr. Foss showed the following 
findings, as interpreted in February 2008 by a VA 
audiologist:  




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
45
45
65
47.50
LEFT
40
35
40
70
46.25

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 88 percent in the left ear.  

On a VA authorized audiological evaluation in August 2007, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
45
55
36.25
LEFT
25
25
40
55
36.25

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 94 percent in the left ear.  

The assignment of a disability rating for hearing impairment 
is "derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometry evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet.App. 345, 349 (1993).  As can be seen, there 
are some differing results in the various audiogram findings.  
The audiologist who interpreted the private findings in 
February 2008 observed that the thresholds were poorer than 
on her August 2007 examination, and, therefore, should not be 
used for VA rating purposes.  Obviously, the mere fact that 
the findings were worse is not, by itself, an adequate reason 
to discount them.  However, it is not necessary to weigh the 
probative value to be assigned to any specific audiogram 
report.  In this regard, applying the findings reflective of 
the greatest degree of hearing loss, i.e., the November 2006 
private audiogram, to Table VI results in the numeric 
designation of II in each ear, which, applied to Table VII 
warrants a noncompensable evaluation.  38 C.F.R. § 4.85, Code 
6100.  Thus, even the highest threshold levels and lowest 
discrimination percentage of the available tests results in a 
noncompensable evaluation, and it is not necessary to 
determine which hearing test best reflects the degree of 
organic hearing impairment.

It is contended that because the veteran's findings 
constitute a disability under 38 C.F.R. § 3.385, a 
compensable rating must be assigned.  That regulation 
provides that impaired hearing will be considered a 
disability for VA purposes when the thresholds for any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 
decibels or more; the thresholds for at least three of these 
frequencies are 26 decibels; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  However, the threshold requirements in that 
regulation are for the purpose of determining whether a 
hearing loss constitutes a "disability" subject to service 
connection.  See 38 U.S.C.A. § 1110 (West 2002).  On the 
other hand, Part 4 of 38 C.F.R. sets forth the criteria for 
the assignment of ratings for conditions already determined 
to be disabilities, under the law.  The criteria set forth in 
38 C.F.R. Part 4 determine the level of disability, once a 
condition has been found to be a disability.  Indeed, the 
Schedule for Rating Disabilities contains many diagnostic 
codes, besides diagnostic code 6100, which provide explicitly 
for a noncompensable rating.  Moreover, the rating schedule 
also provides that where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2007).  
Thus, it is clear that the rating schedule contemplates a 
condition that meets the requirements of a disability, for 
purpose of service connection, but does not result in 
sufficient impairment to warrant a compensable evaluation.  

Where circumstances warrant, there is also a method for 
rating exceptional patterns of hearing impairment, under 
Table VIa.  See 38 C.F.R. § 4.86.  When applicable based on 
specified puretone threshold findings, or in situations such 
as where speech discrimination tests are inconsistent, or 
there are language difficulties, and the VA examiner 
certifies that the speech discrimination test is not 
appropriate, Table VIa may be used to evaluate the hearing 
loss, based solely on puretone thresholds.  38 C.F.R. §§ 
4.85(c), 4.86.  However, there has been no such 
certification, and, in any event, application of the findings 
obtained on the audiometry examinations to Table VIa would 
result in the numeric designation of I in each ear.  

The hearing tests of record confirm that the veteran's 
bilateral hearing loss is properly rated noncompensable, 
under the applicable law and regulations.  Neither the Board 
nor the veteran possesses the necessary medical expertise to 
challenge the results of the medical evidence.  See Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992) (a layman is not 
competent to offer a diagnosis or medical opinion); Jones v. 
Principi, 16 Vet. App. 219, 225 (2002) (Board must provide a 
medical basis other than its own unsubstantiated conclusions 
to support its ultimate decision); Colvin v. Derwinski, 
1 Vet.App. 171 (1991) (Board is prohibited from making 
conclusions based on its own medical judgment).  In this 
regard, while the various hearing tests have shown divergent 
findings, none has shown hearing loss meeting the 
requirements for a compensable rating.  There have been no 
periods of time, since the effective date of service 
connection, during which a compensable disability rating has 
been warranted; thus "staged ratings" are not warranted.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  The preponderance 
of the evidence is against the claim for a compensable rating 
for bilateral hearing loss.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 U.S.C. 
§ 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


